PER CURIAM.
Independent Fire Insurance Company, an insurer, appeals from a non-final order denying their motion to transfer venue of appellees’ action for personal injuries sustained in an automobile accident and for coverage under appellant’s insurance policy-
Appellant filed an action in Palm Beach County for declaratory relief and for rescission of an automobile liability insurance policy allegedly procured by the misrepresentations of appellee, Connie Arvidson. Subsequently, appellees, Connie and Kevin Arvidson, filed suit in Broward County for personal injuries sustained by Kevin Arvid-son in an automobile accident in Broward County. The defendant/tortfeasor resided in Broward County. The complaint also named appellant as co-defendant and sought recovery of personal injury protection benefits and uninsured/underinsured motorist’s benefits under appellant’s policy. Appellant filed a “Motion to Transfer (Venue) ... ” and also sought to stay the Bro-ward proceedings until the Palm Beach County action was concluded.
Appellee concedes proper venue lies in Palm Beach County for appellant’s declaratory relief action, but steadfastly maintains that proper venue lies in Broward County for the personal injury action. We agree and find no abuse of discretion in the trial court’s refusal to transfer venue of the personal injury action. However, we hold that since the Palm Beach County action may resolve the claims for coverage presented in the subsequent Broward County action, the trial court should have stayed the Broward County proceedings as to the coverage issues pending the outcome of the Palm Beach County action. We, therefore, affirm the trial court’s denial of appellant’s motion to change venue, but remand this cause with directions to the trial court to stay the Broward County proceedings only as to the claims for personal injury protection and uninsured/underinsured motorist’s coverage until final disposition of the Palm Beach County action.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DELL, WALDEN and WARNER, JJ., concur.